            Case 1:20-cv-07231-LLS Document 4 Filed 09/18/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYLER JOSEPH PARSONS,
                            Plaintiff,
                        -against-
                                                                          20-CV-7231 (LLS)
THE UNITED STATES OF AMERICA’S,
EXECUTIVE BRANCH; JUDGE McMAHON, THE                                   ORDER OF DISMISSAL
UNITED STATES OF AMERICA’S JUDICIAL
BRANCH,
                            Defendants.


LOUIS L. STANTON, United States District Judge:

         Plaintiff, appearing pro se, brings this action alleging that Defendants violated his “rights

to a speedy and fair trial.” (ECF No. 2 at 2.) By order dated September 11, 2020, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis

(IFP).

                                     STANDARD OF REVIEW

         The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

         While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
              Case 1:20-cv-07231-LLS Document 4 Filed 09/18/20 Page 2 of 5




original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Tyler Joseph Parsons, using the Court’s general complaint form, brings this

complaint, invoking the Court’s federal question jurisdiction.

        He alleges the following: “I, Tyler Parsons, was denied my constitutional rights regarding

a fair and speedy trial upon dismissal of my filed case.” (ECF No. 2 at 5.) He does not specify

the case that he is referencing. In the Relief section of his complaint, Plaintiff writes:

        regarding the original filing, I noted that no more than 1 to 2 hundred thousand
        dollars was owed to me. After these complications I have filed to plea for double
        this amount.

(Id. at 6.)




                                                   2
            Case 1:20-cv-07231-LLS Document 4 Filed 09/18/20 Page 3 of 5




         A review of the Court’s records reveals that on September 23, 2019, Plaintiff filed a case

in this Court against the “United States of America Federal Government (FL, IL, NY),” alleging

that his rights to “life, liberty, and the pursuit of happiness” were violated by his “being abducted

and humanly trafficed.” Parsons v. United States, ECF 1:19-CV-8828, 2 (S.D.N.Y. Oct. 25,

2019). By order dated October 25, 2019, Chief Judge McMahon dismissed Plaintiff’s case as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). Id. at ECF No. 4

         It appears therefore that Plaintiff brings this new action because he disagrees with Judge

McMahon’s October 25, 2019 decision. On November 7, 2019, Plaintiff filed a notice of appeal

in that case, but because he failed to pay the filing fee or file an application to proceed IFP on

appeal, his appeal was dismissed. See Parsons v. United States, No. 19-3880 (2d Cir. Mar. 4,

2020).

                                           DISCUSSION

         The Court construes Plaintiff’s action as an attempt to challenge Judge McMahon’s

October 25, 2019 dismissal of his prior action. See Parsons, ECF 1:19-CV-8828. Plaintiff names

the Executive Branch of the United States government as a Defendant, but he does not include

any allegations against any members of the Executive Branch.

         Plaintiff’s claims against Chief Judge Colleen McMahon must be dismissed. Judges are

absolutely immune from suit for damages for any actions taken within the scope of their judicial

responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts arising out of, or

related to, individual cases before the judge are considered judicial in nature.” Bliven v. Hunt,

579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot overcome

judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from liability,

judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51

(2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action brought


                                                  3
           Case 1:20-cv-07231-LLS Document 4 Filed 09/18/20 Page 4 of 5




against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated, or declaratory

relief was unavailable.” 42 U.S.C. § 1983.

        Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

        Plaintiff’s claims against Chief Judge McMahon arise of out of her rulings and actions

while presiding over Parsons, ECF 1:19-CV-8828; such rulings and actions were within the

scope of her judicial capacity and jurisdiction. The Court therefore dismisses Plaintiff’s claims

against Chief Judge Colleen McMahon and “The United States of America’s Judicial Branch”

under the doctrine of judicial immunity and as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i), (iii);

Mills v. Fischer, 645 F.3d 176, 177 (2d Cir. 2011) (“Any claim dismissed on the ground of

absolute judicial immunity is ‘frivolous’ for purposes of [the in forma pauperis statute].”);

Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint will be dismissed as

‘frivolous’ when ‘it is clear that the defendants are immune from suit.’” (quoting Neitzke v.

Williams, 490 U.S. 319, 327 (1989))). Plaintiff’s claims against “The United States of America’s,

Executive Branch” are dismissed as barred by sovereign immunity and as frivolous. See United

States v. Mitchell, 445 U.S. 535, 538 (1980) (quoting United States v. Sherwood, 312 U.S. 584,

586 (1941) (“The United States, as sovereign, is immune from suit save as it consents to be sued

. . ., and the terms of its consent to be sued in any court define that court's jurisdiction to

entertain the suit.”).




                                                   4
            Case 1:20-cv-07231-LLS Document 4 Filed 09/18/20 Page 5 of 5




         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(i), (iii).

SO ORDERED.

Dated:     September 18, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  5
